l
ATTORNEY GRIEVANCE COMMISSION * IN THE 1

OF MARYLAND COURT OF APPEALS
* OF MARYLAND
Petitioner
* Misc. Docket AG No. 10
V13
* September Term, 2015 I
!
THEODORE NSOH NKWENTI * In the Circuit Court '
for Montgomery County
Respondent. * Case No. 30954-M
1
ORDER

 

This matter came before the Court on the Joint Petition of the Attorney Grievance F
Commission of Maryland and Respondent, Theodore Nsoh Nkwenti, to indeﬁnitely suspend the 
. Respondent from the practice of law with the right to reapply in six (6) months. The Court having

considered the Petition and the record herein, it is this 20thday of ‘ Qctober 4,2015.

ORDERED, that Respondent, Theodore Nsoh, be and he is hereby indeﬁnitely suspended 1
from the practice of law in the State of Maryland with the right to reapply six (6) months from the
effective date of the suspension for violation of Rules 1.1, 1.3, 1.4, l.15(a), 5.3, 5.5 and 8.4 (a) and

(d) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further ‘

 

ORDERED, that the suspension shall take effect forty-ﬁve (45) days from the date of this

Order; and it is further

ORDERED, that, forty-ﬁVe (45) days from the date of this order, the Clerk of this Court shall

.g.

remove the name of Theodore Nsoh Nkwenti from the register of attorneys in the Court and certify

_ that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals I

in this State in accordance with Maryland Rule 16-772(d).

_ /s_/ Lynne A. Bantaglia-

Senior Judge
l
I
l